Per Curiam.
This is an employer’s petition to review a decree granting the employee partial compensation. It was heard before a single commissioner wlm suspended further payments after findings that the employee had recovered from the effects of his injury, was no longer incapacitated, and could return to his former work. The case is here on the employee’s appeal from a decree of the full commission affirming the order and the findings of the trial commissioner.
Notwithstanding an abundance of credible evidence supportive of the conclusion that the employee was still incapacitated by reason of his injury and therefore unable to return to his former work, the record also contains some competent evidence upon which the full commission’s affirmation of the trial commissioner’s findings of fact can rest. In those circumstances we have been precluded by the legislature, absent fraud, from disturbing those findings. Carr v. General Insulated Wire Works, Inc., 100 R. I. 203, 213 A.2d 700; United States Rubber Co. v. Marino, 97 R. I. *488142, 196 A.2d 169; Barnes v. Kaiser Aluminum & Chemical Corp., 96 R. I. 469.
Carroll, Kelly & Murphy, Ambrose W. Carroll, for petitioner.
Abedon, Michaelson, Stanzler & Biener, Richard A.. Skolnik, for respondent.
The respondent’s appeal is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the workmen’s compensation commission for further proceedings.